              Case 2:21-cv-00572-RSL Document 17 Filed 08/31/21 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CLARENCE D. JOHNSON,
                                                                Cause No. C21-0572RSL
 9
                             Plaintiff,

10
                  v.                                            ORDER

11
      CDC COVID 19 CRIMES, et al.,

12
                             Defendants.

13

14
            This matter comes before the Court on plaintiff’s motion to suppress “all statements and
15

16   evidence.” Dkt. # 12 at 1. Attached to the motion is an Order to Show Cause issued in a different

17   case by the Honorable Ricardo S. Martinez. No facts or argument are provided to explain what
18   plaintiff would like suppressed or to identify the legal authority that supports his request. The
19
     motion is therefore DENIED.
20

21
            Dated this 31st day of August, 2021.
22

23
                                                Robert S. Lasnik
24                                              United States District Judge
25

26

27

28   ORDER
